Case: 20-50772     Document: 00516254715         Page: 1     Date Filed: 03/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-50772                         March 25, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Beatrice Bruning,

                                                           Plaintiff—Appellant,

                                       versus

   William Attmore; Ras Crane L.L.C.; Ditech Financial,
   L.L.C.; Mortgage Electronic Registration Systems,
   Incorporated; LRS Financial Network, Incorporated,
   doing business as HNB Mortgage; Jack O'Boyle & Associates;
   Barrett Daffin Frappier Turner & Engel, L.L.P.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 7:19-CV-60


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50772      Document: 00516254715           Page: 2     Date Filed: 03/25/2022




          Beatrice Bruning appeals from the district court’s dismissal of her
   amended, pro se complaint in which she alleged a variety of claims—all
   related to the non-judicial foreclosure of her property—against William
   Attmore; RAS Crane, LLC; LRS Financial Network, Inc., dba HNB
   Mortgage (HNB Mortgage); Ditech Financial, LLC (Ditech); Mortgage
   Electronic Registration Systems, Inc. (MERS); Barrett Daffin Frappier
   Turner & Engel, LLP (Barrett Daffin); and Jack O’Boyle & Associates
   (O’Boyle). The district court dismissed Bruning’s claims against O’Boyle
   without prejudice due to her repeated failure to show proper service. The
   district court dismissed Bruning’s claims against the remaining defendants
   with prejudice for failure to state a claim upon which relief could be granted,
   pursuant to Federal Rule of Civil Procedure 12(b)(6). She also challenges the
   district court’s denials of her motion to file a second amended complaint and
   her motion for reconsideration.
          As a preliminary matter, Barrett Daffin argues that Bruning’s notice
   of appeal raised only the denial of Bruning’s motion for reconsideration
   before us. However, Bruning’s notice of appeal was sufficient to confer
   jurisdiction over the district court’s dismissal of Bruning’s claims against all
   of the defendants. See Fed. R. App. P. 3(c)(1)(B), (6); United States v.
   Leal, 933 F.3d 426, 429 (5th Cir. 2019).
          We review de novo a dismissal under Rule 12(b)(6). Morin v. Caire,
   77 F.3d 116, 120 (5th Cir. 1996). Under that rule, a complaint must be
   dismissed if it fails to “set forth enough facts to state a claim to relief that is
   plausible on its face.” Childers v. Iglesias, 848 F.3d 412, 413 (5th Cir. 2017)
   (internal quotation marks and citation omitted). We will not consider the
   new evidence that Bruning has submitted for the first time on appeal. See
   Theriot v. Par. of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
Case: 20-50772      Document: 00516254715          Page: 3   Date Filed: 03/25/2022




                                    No. 20-50772


          Bruning argues that the district court erred by holding that Ditech and
   its agents had standing and the legal authority to foreclose on the Sequoia
   property. The district court noted that several of Bruning’s claims relied on
   her underlying assertion that Ditech lacked standing to foreclose because
   Ditech did not have the original note and MERS lacked the power to transfer
   or assign any rights under the deed to any other party. As correctly specified
   by the district court, we have held that, under Texas law, a party is not
   required to possess the note in order to foreclose on a property and MERS
   may validly assign its power to foreclose under the deed of trust to another
   party. See Martins v. BAC Home Loans Servicing, L.P., 722 F.3d 249, 255 (5th
   Cir. 2013). Rather than directly challenging that analysis on appeal, Bruning
   argues that the district court erred by denying her motion for leave to amend
   based on its determination that there was no new evidence without also
   addressing prejudice, bad faith, or futility. She contends that, based on that
   erroneous denial, the district court’s denial of her motion for reconsideration
   was also erroneous. Her argument fails because the record shows that the
   district court properly considered the relevant factors before denying
   Bruning’s motion for leave to amend based on futility. See Foman v. Davis,
   371 U.S. 178, 182 (1962).
          The district court did commit an error by analyzing Bruning’s motion
   for reconsideration under Federal Rule of Civil Procedure 59(e) instead of
   Federal Rule of Civil Procedure 54(b) because the challenged decision was
   not a judgment. See Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir.
   2017). However, Bruning’s motion for reconsideration was predicated on
   the existence of new evidence, and the district court denied that motion after
   determining that the evidence was either previously available or already
   submitted. Bruning’s failure to address the basis for the district court’s
   denial of her motion for reconsideration “is the same as if [she] had not
   appealed that judgment.” Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,




                                         3
Case: 20-50772      Document: 00516254715           Page: 4     Date Filed: 03/25/2022




                                     No. 20-50772


   813 F.2d 744, 748 (5th Cir. 1987). Moreover, because Bruning’s motion for
   reconsideration did not present any valid reason for the district court to
   reevaluate the challenged decision, the district court’s error in applying the
   wrong standard was harmless. See Cabral v. Brennan, 853 F.3d 763, 766 (5th
   Cir. 2017).
          For the first time on appeal, Bruning argues that, because Federal Rule
   of Civil Procedure 17(a) requires an action to be prosecuted in the name of
   the real party in interest, the district court erred by failing to determine which
   defendant was the real party of interest for purposes of her foreclosure
   claims. We will not consider this claim because it was raised for the first time
   on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
   1999). In any event, Rule 17(a) does not task the district court with a duty to
   determine the real party of interest on behalf of the plaintiff. See Salazar v.
   Allstate Texas Lloyd’s, Inc., 455 F.3d 571, 573 (5th Cir. 2006); Fed. R. Civ.
   P. 17(a).
          Bruning contends that the district court erred by dismissing her
   complaint without first considering all of her evidentiary submissions. Our
   examination of the record shows that the district court properly considered
   all of the appropriate evidence. As Bruning has not addressed any of the
   other claims or defendants that were included in the district court’s dismissal
   of her amended complaint, she has waived all of those unraised challenges.
   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
          Accordingly, we AFFIRM the district court’s judgment.




                                           4